 
EMPLOYMENT AGREEMENT, dated and effective as of January 1, 2019 (the
“Agreement”) by and between KINGSTONE COMPANIES, INC., a Delaware corporation
(the “Company”), and DALE A. THATCHER (the “Employee” or the “Executive”).
 
RECITALS
 
WHEREAS, the Company and the Employee desire to enter into an employment
agreement which will set forth the amended terms and conditions upon which the
Employee shall be employed by the Company and upon which the Company shall
compensate the Employee for his services.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
1. EMPLOYMENT; TERM
 
1.1. The Company will employ the Employee in its business, and the Employee will
work for the Company therein, as its President and Chief Executive Officer for a
term commencing as of January 1, 2019 (the “Effective Date”) and terminating on
December 31, 2021 (the “Expiration Date”), subject to earlier termination as
hereinafter provided (the employment period, or as earlier terminated as
provided for herein, being referred to as the “Term”).
 
1.2. Upon the expiration of the Term or the termination of the Employee’s
employment with the Company for any reason whatsoever, whether during or
following the Term, he shall be deemed to have resigned all of his positions as
an employee, officer and director of the Company and of each and every
subsidiary thereof.
 
2. DUTIES
 
2.1. During the Term, the Employee shall serve as the Company’s President and
Chief Executive Officer and shall have and perform executive, administrative,
and managerial duties customary for such a position, and such further duties of
an executive character as shall, from time to time, be delegated or assigned to
him by the Board of Directors of the Company (the “Board”), the Executive
Committee of the Board or the Chairman of the Board of the Company consistent
with the Employee’s position.
 
3. DEVOTION OF TIME
 
3.1. During the Term, the Employee shall expend substantially all of his working
time for the Company, shall devote his best efforts, energy and skill to the
services of the Company and the promotion of its interests and shall not take
part in any outside business activities that conflict with his duties to the
Company.  Notwithstanding the foregoing, during the term of the Employment
Agreement between Kingstone Insurance Company (“KICO”) and the Employee of even
date (the “KICO Employment Agreement”), the Employee shall be entitled to devote
such time as is necessary to the fulfillment of his duties and responsibilities
as President and CEO of KICO, it being understood and agreed that such permitted
activity is subject to the reduction in Base Salary (as hereinafter defined)
provided for in Section 4.2 hereof.
 
3.2. The Employee shall be permitted to engage in the following activities: (a)
charity, social or civic work, (b) tend to personal financial and legal affairs,
(c) serve on the Board of Directors of Service King, Inc., and (d) subject to
the prior written consent of the Company (following Board approval), serve on
the Board of Directors of, or advisor to, other business organizations, in each
case (i.e., (a) through (d) above), provided that such activities do not
interfere or conflict with his full-time services to the Company.  
 
4. COMPENSATION
 
4.1. For all services to be rendered by the Employee during the Term, and in
consideration of the Employee’s representations and covenants set forth in this
Agreement, the Employee shall be entitled to receive from the Company
compensation as set forth in Exhibit A (provided, however, that any equity
grants will be subject to the approval of the Board or an applicable committee
thereof at the time of the grant and will have terms and conditions (such as
vesting) that are consistent with grants of equity made to other executives of
the company at the relevant time except as specifically provided in this
Agreement).
 
4.2. During the Term, the Employee shall be entitled to receive a salary, bonus
and restricted stock award as outlined in Exhibit A (the “Compensation”);
provided, however, the Base Salary reflected on Exhibit A (the “Base Salary”)
shall be reduced on a dollar-for-dollar basis to the extent of the salary paid
by KICO to the Employee for the same period pursuant to the KICO Employment
Agreement. Employee’s Base Salary shall be paid in accordance with the Company’s
usual payroll schedule.
 
4.3. Subject to the terms and conditions hereof, the Employee shall also be
entitled to receive from the Company, for each fiscal year during the Term, a
bonus (the “Bonus”) equal to three percent (3%) of the Company’s Net Income (as
hereinafter defined) for such fiscal year (the “Bonus Payments”); provided,
however, that the Bonus amount payable to the Employee for any fiscal year
pursuant to this Section 4.3 (the “Company Bonus”) shall be reduced on a
dollar-for-dollar basis to the extent of any bonus paid by KICO to or for the
benefit of the Employee for such fiscal year (the “KICO Bonus”), it being
understood and agreed that, in the event the amount of the KICO Bonus is greater
than the amount of the Company Bonus for any fiscal year, the excess of the KICO
Bonus over the Company Bonus shall not be an offset against the Base Salary
payable to the Employee hereunder.  In addition, the total Bonus shall not
exceed two times the Base Salary of the Employee.     
 
4.4. For purposes hereof, the term “Net Income” for any particular fiscal period
shall mean the Company's consolidated income from operations before taxes for
such period determined in accordance with generally accepted accounting
principles consistently applied, as audited and reported upon by the independent
auditors of the Company, except that the Company’s consolidated net investment
income (loss) and net realized gains (losses) on investments shall be excluded.
 
4.5. For purposes hereof, in the event that this Agreement shall terminate on a
date other than December 31 of any fiscal year and for such fiscal year,
pursuant to the terms of this Agreement, the Employee is entitled to receive a
Bonus through the termination date (the “Termination Date”), then the Company’s
Net Income for such fiscal year shall be determined for the period from the
first day of such fiscal year (the “Termination Year”) until the Termination
Date by multiplying the Company’s Net Income for the period from the first day
of the Termination Year until the end of the fiscal quarter in which the
Termination Date falls (the “Termination Quarter”) by a fraction, the numerator
of which shall be the number of days from the first day of the Termination Year
until the Termination Date and the denominator of which shall be the number of
days from the first day of the Termination Year until the end of the Termination
Quarter.  In the event the Termination Quarter shall be other than the last
fiscal quarter of the Termination Year, notwithstanding that the term “Net
Income” shall have the meaning ascribed to it by Section 4.4 hereof (as adjusted
by the provisions of this Section 4.5), the application of such term to this
Section 4.5 shall not be subject to any adjustment based upon an audit or report
of the Company’s independent auditors with respect to the Termination Year but
instead shall be calculated and paid as provided for in Section 4.6 hereof. Any
Bonus calculated in accordance with this Section 4.5 shall be paid in accordance
with Section 4.6.
 
4.6. The Bonus for any fiscal year shall be payable within thirty (30) days
following the receipt by the Company of the report of its independent auditors,
with regard to the Company’s Net Income for such fiscal year (and in no event
later than 2-1/2 months after the end of such fiscal year), calculated in
accordance with Section 4.4 or 4.5 hereof, as applicable, and otherwise
consistent with the consolidated financial statements of the Company for the
fiscal year (the “Audited Financial Statements”), as set forth in any Form 10-K
filed by the Company with the Securities and Exchange Commission (the “SEC”);
provided, however, that, in the event the Audited Financial Statements are not
available by February 28 of any fiscal year, an interim Bonus payment, if any,
shall be made based upon the unaudited consolidated financial statements of the
Company for such fiscal year, as determined by the Company’s chief financial
officer and approved by the Company’s Compensation Committee.  Following receipt
of the Audited Financial Statements, an appropriate adjustment will be made to
the Bonus amount, and the Company will pay any underpayment in the calendar year
following the fiscal year to which the Bonus relates), or the Employee will
return any overpayment, within fifteen (15) days of receipt of the Audited
Financial Statements.  Notwithstanding the foregoing, with respect to any
Termination Year in which the Termination Quarter is other than the last fiscal
quarter of the Termination Year, the Bonus shall be payable within thirty (30)
days following the determination by the Company’s chief financial officer of the
Company’s Net Income through the end of the Termination Quarter, if any,
calculated in accordance with Section 4.5 hereof and otherwise consistent with
the consolidated financial statements of the Company for the period ended with
the end of the Termination Quarter, as set forth in any Form 10-Q filed by the
Company with the SEC but in no event more than 2-1/2 months following the fiscal
year in which the Termination Quarter occurs.
 
 
5. REIMBURSEMENT OF EXPENSES
 
5.1. Subject to Section 5.3 hereof, the Company shall pay directly, or reimburse
the Employee for, all reasonable and necessary expenses and disbursements
incurred by the Employee for and on behalf of the Company in the performance of
his duties during the Term.
 
5.2. The Employee shall periodically submit to the Company reports of such
expenses and disbursements in a form and at a frequency normally used by the
Company, and receipts with respect thereto, and the Company’s obligations under
Section 5.1 hereof shall be subject to compliance therewith.
 
5.3. During the Term, the Employee shall be entitled to receive a monthly
automobile allowance of one thousand dollars ($1,000) for any and all expenses
related to the Employee’s automobile (i.e., lease payments, insurance, gas,
tolls, parking and the like). Except for reimbursement of directly related
automobile expenses (i.e., parking and tolls) incurred by the Employee while
fulfilling his duties and responsibilities to the Company, but which are outside
of the Employee’s normal day to day commuting usage of his automobile, the
Employee will not be entitled to any additional or alternative reimbursement for
any other automobile related expenses.
 
6. DISABILITY; INSURANCE
 
6.1. If, during the Term, the Employee, in the opinion of an independent
physician selected by the Company and reasonably acceptable to Employee, shall
become physically or mentally incapacitated to perform his duties for the
Company hereunder (“Disabled”) for a continuous period, then for the first three
(3) months of such period he shall receive his full salary payable in accordance
with the normal payroll practices of the Company.. In no event, however, shall
the Employee be entitled to receive any salary continuation payments pursuant to
this Section 6.1 beyond the expiration or termination date of this Agreement.
For the avoidance of doubt, the immediately preceding sentence is not intended
to limit Employee’s other entitlements related to any termination of employment.
Effective with the date of his resumption of full employment, the Employee shall
be re-entitled to receive his full salary. If such illness or other incapacity
shall endure for a continuous period of at least three (3) months or for at
least sixty (60) business days during any six (6) month period, the Company
shall, subject to applicable law, have the right to terminate the Employee’s
employment hereunder without Cause in accordance with the provisions of Section
11.1. The Employee agrees to submit himself for appropriate medical examination
by a physician of the Company’s reasonable designation as necessary for purposes
of this Section 6.1.
 
6.2. The obligations of the Company under this Article 6 may be satisfied, in
whole or in part, by payments to the Employee under a disability insurance
policy provided by the Company and/or KICO.
 
6.3. Notwithstanding the foregoing, in the event that, at the time of any
apparent incapacity, the Company has in effect a disability policy with respect
to the Employee, the Employee shall be considered Disabled for purposes of
Section 6.1 only if he is considered disabled for purposes of the policy.
 
7. RESTRICTIVE COVENANTS
 
7.1. (a)                       The services of the Employee are unique and
extraordinary and essential to the business of the Company, especially since the
Employee shall have access to the Company’s customer lists, producer lists,
trade secrets and other privileged and confidential information essential to the
Company’s business. Therefore, the Employee agrees that, if the term of his
employment hereunder shall expire or his employment shall be terminated by the
Company for Cause (as hereinafter defined) or by the Employee (with or without
Good Reason, as hereinafter defined), the Employee will not at any time during
the Restrictive Covenant Period (as hereinafter defined), without the prior
written consent of the Company, directly or indirectly, whether individually or
as a principal, officer, employee, partner, shareholder, member, manager,
director, agent of, or consultant or independent contractor to, any person,
corporation, limited liability company, partnership, limited partnership or
other entity (collectively, “Person”):
 
(i) cause or seek to persuade any director, officer, employee, customer, client,
account, agent, producer, reinsurer or supplier of, or consultant or independent
contractor to, the Company, or others with whom the Company has a business
relationship (collectively, “Business Associates”), to discontinue or materially
modify the status, employment or relationship of such Person with the Company;
 
(ii) cause or seek to persuade any prospective customer, client, account or
other Business Associate of the Company (which at or about the Cessation Date
was then actively being solicited by the Company) to determine not to enter into
a business relationship with the Company or to materially modify its
contemplated business relationship; or
 
(iii) hire, retain or associate in a business relationship with, directly or
indirectly, any director, officer or employee of the Company.
 
The foregoing restrictions set forth in this Section 7.1(a) shall apply likewise
during the Term.
 
7.1.1) For purposes hereof, the term “Restrictive Covenant Period” shall mean
the eighteen (18) month period commencing with the Cessation Date; provided,
however, that, in the event that the Employee’s employment is terminated by the
Employee for Good Reason, the term “Restrictive Covenant Period” shall mean the
period commencing with the Cessation Date and ending on the earlier of: (x) the
Expiration Date, and (y) the date that is six (6) months after the Cessation
Date. “Cessation Date” shall mean the last day of the Term, which, for the
avoidance of doubt, may precede the Expiration Date pursuant to the terms of
this Agreement.
 
7.2. The Employee agrees to timely disclose to the Board all material ideas,
processes, methods, devices, business concepts, inventions, improvements,
discoveries, know-how and other creative achievements, whether or not the same
or any part thereof is capable of being patented, trademarked, copyrighted, or
otherwise protected, which the Employee, while employed by the Company,
conceives, makes, develops, acquires or reduces to practice, whether acting
alone or with others and whether during or after usual working hours, and which
are related to the Company’s business or interests, or are used or usable by the
Company, or arise out of or in connection with the duties performed by the
Employee (hereinafter referred to collectively as “Discoveries”). The Employee
hereby transfers and assigns to the Company all right, title and interest in and
to such Discoveries, including any and all domestic and foreign copyrights and
patent and trademark rights therein and any renewals thereof. On request of the
Company, the Employee will, without any additional compensation, from time to
time during, and after the expiration or termination of, the Term, execute such
further instruments (including, without limitation, applications for copyrights,
patents, trademarks and assignments thereof) and do all such other acts and
things as may be deemed necessary or desirable by the Company to protect and/or
enforce its right in respect of such Discoveries. All expenses of filing or
prosecuting any patent, trademark or copyright application shall be borne by the
Company, but the Employee shall cooperate, at the Company’s expense, in filing
and/or prosecuting any such application.
 
7.3. (a)                       The Employee represents that he has been informed
that it is the policy of the Company to maintain as confidential all
confidential and/or proprietary information relating to the Company, including,
without limitation, any and all knowledge or information with respect to
confidential methods, processes, plans, materials, customer, producer and
reinsurer lists or data, or with respect to any other confidential or secret
aspect of the Company’s activities, and further acknowledges that such
confidential information is of great value to the Company. The Employee
recognizes that, by reason of his employment with the Company, he has acquired
and will acquire confidential information as aforesaid. The Employee confirms
that it is reasonably necessary to protect the Company’s goodwill, and,
accordingly, hereby agrees that he will not, directly or indirectly (except
where authorized by the Board), at any time during the Term or thereafter
divulge to any Person, or use, or cause or authorize any Person to use, any such
confidential information.
 
7.3.2) The Employee agrees that he will not, at any time, remove from the
Company’s premises any drawings, notebooks, software, data or other confidential
information relating to the business and procedures heretofore or hereafter
acquired, developed and/or used by the Company, except where necessary in the
fulfillment of his duties hereunder.
 
7.3.2) The Employee agrees that, upon the expiration or termination of this
Agreement or the termination of his employment with the Company for any reason
whatsoever, he shall promptly deliver to the Company any and all drawings,
notebooks, software, data and other documents and material, including all copies
thereof, in his possession or under his control relating to any confidential
information or discoveries, or which is otherwise the property of the Company.
 
7.3.3) For purposes hereof, the term “confidential information” shall mean all
information given to the Employee, directly or indirectly, by the Company and
all other information relating to the Company otherwise acquired by the Employee
during the course of his employment with the Company (whether on or prior to the
Effective Date or hereafter), other than information which (i) was in the public
domain at the time furnished to, or acquired by, the Employee, or (ii)
thereafter enters the public domain other than through disclosure, directly or
indirectly, by the Employee or others in violation of an agreement of
confidentiality or nondisclosure.
 
7.4. For purposes of this Article 7, the term “Company” shall mean and include
the Company and any and all subsidiaries and affiliated entities of the Company
in existence from time to time.
 
7.5. In connection with his agreement to the restrictions set forth in this
Article 7, the Employee acknowledges the benefits accorded to him pursuant to
the provisions of this Agreement, including, without limitation, the agreement
on the part of the Company to employ the Employee during the Term (subject to
the terms and conditions hereof). The Employee also acknowledges and agrees that
the covenants set forth in this Article 7 are reasonable and necessary in order
to protect and maintain the proprietary and other legitimate business interests
of the Company and that the enforcement thereof would not prevent the Employee
from earning a livelihood.
 
7.6. Notwithstanding any other provision of this Article 7 to the contrary, the
Executive may disclose confidential or proprietary information of the Company
and its subsidiaries as follows: (a) disclosures to directors, officers, key
employees, independent accountants and counsel of the Company and its
subsidiaries as may be necessary or appropriate in the performance of the
Executive’s duties hereunder, (b) disclosures that do not have a material
adverse effect on the business or operations of the Company and its subsidiaries
taken as a whole, (c) disclosures that the Executive is required to make by law
or by any court, arbitrator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make accessible any information, (d) disclosures with respect to any other
litigation, arbitration or mediation involving this Agreement, and (e)
disclosures of any such confidential or proprietary information that is, at the
time of such disclosure, generally known to and available for use by the public
and not by the Executive’s wrongful act or omission.
 
7.7. If Executive believes that he may be required to disclose any such
confidential or proprietary information pursuant to applicable law, court order
or subpoena, he shall immediately notify the Company in writing by overnight
delivery, directed to the Chairman, of any such perceived requirement so that
the Company may seek an appropriate protective order or other appropriate remedy
or waive compliance with this confidentiality requirement. Executive shall also
reasonably cooperate with the Company to obtain such a protective order or other
remedy.
 
7.8. Notwithstanding any other provision of this Article 7 to the contrary, the
Executive upon leaving the employ of the Company shall be entitled to retain (i)
papers and other materials of a personal nature, including but not limited to,
photographs, correspondence, personal diaries, personal contact lists, calendars
and personal files, except to the extent business-related information is set
forth therein, (ii) information showing his compensation or relating to his
reimbursement of expenses, (iii) information that he reasonably believes may be
needed for tax purposes, and (iv) copies of plans, programs and agreements
relating to his employment, or termination thereof, with the Company.
 
7.9. This Agreement does not prohibit Executive from making any disclosure
required by law, communicating with, making a report to, or otherwise
participating in any investigation or proceeding that may be conducted by the
Company’s designated legal, compliance or human resources personnel, the
Securities and Exchange Commission (“SEC”) and/or its Office of the
Whistleblower, the Equal Employment Opportunity Commission (“EEOC”), the
Occupational Safety and Health Administration (“OSHA”), the National Labor
Relations Board (“NLRB”), or other federal, state or local government agencies
or entities. Executive is not prohibited from disclosing this Agreement or its
contents, or from providing documents or other information, to the SEC and/or
the Office of the Whistleblower, EEOC, OSHA, NLRB or any other such federal,
state or local governmental entity. Executive does not need to provide notice to
or obtain the prior authorization of Company’s Chairman or General Counsel to
make any such report or disclosure and Executive is not required to notify the
Company that Executive has made such reports or disclosures.
 
7.10. Notice Under Defend Trade Secrets Act: Notwithstanding the requirements
contained in this Agreement, in accordance with the Defend Trade Secrets Act,
Executive will not be held criminally or civilly liable under any federal or
state trade secret law if Executive discloses a Trade Secret in confidence to
federal, state or local government officials, to Executive’s attorney solely for
the purpose of reporting or investigating a suspected violation of law, or in a
sealed complaint or other document filed in a lawsuit or other proceeding.
Further, if Executive files a lawsuit alleging retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the Trade Secret
to his attorney and use the Trade Secret information in the court proceeding if
Executive: (i) files the document containing the Trade Secret in a sealed court
document; and (ii) does not disclose the Trade Secret, except pursuant to court
order. However, if Executive engages in conduct otherwise prohibited by law,
such as, but not limited to, accessing Trade Secrets unlawfully or by
unauthorized means, no immunity shall apply and the Company reserves the right
to pursue all available remedies.
 
7.11. Notwithstanding anything to the contrary in this Agreement, Executive has
the right to:
 
7.11.2) Report, respond to or cooperate with an investigation into possible
violations of state or federal laws or regulations involving a governmental
agency or entity including the Congress, the Department of Justice, the SEC
and/or its Office of the Whistleblower (www.sec.gov/whistleblower); Office of
the Whistleblower Hotline (202) 551-4790, the EEOC, the OSHA, the NLRB, and any
other such federal, state or local agency. This includes reporting violations of
the federal securities laws or regulations;
 
7.11.3) Make disclosures that are protected by federal, state or local
whistleblower laws;
 
7.11.4) Cooperate in an investigation, respond to an inquiry, or provide
testimony before the SEC or any other federal, state or local regulatory or law
enforcement authority; and
 
7.11.5) Make reports or disclosures to law enforcement or regulatory authorities
without authorization from the Company, without notifying the Company that a
report or disclosure will be or was made, and without revealing the substance of
the report or disclosure to the Company.
 
Executive will not be retaliated against for reporting to the Company or to any
governmental agency or entity, including the SEC, information that Executive
reasonably believes relates to a possible violation of securities laws or for
reporting misconduct. Retaliation under such circumstances is prohibited by law.
 
7.12           This Agreement does not prevent, interfere with or limit
Executive’s ability to file a charge or complaint with, report conduct to,
provide information to or participate in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administrative, the
Securities and Exchange Commission or any other federal, state or local
government agency or commission. Executive agrees that, if such a charge or
complaint is made, or investigation or proceeding is initiated against the
Company, Executive will not accept, be entitled to, receive, or recover any
monetary damages or any other form of relief or remedy to the fullest extent
permitted by law EXCEPT THAT THIS AGREEMENT DOES NOT WAIVE OR LIMIT EXECUTIVE’S
RIGHT TO RECEIVE A MONETARY AWARD FOR INFORMATION PROVIDED TO THE SEC AS AN SEC
WHISTLEBLOWER OR TO RECEIVE A MONETARY AWARD FROM ANY OTHER FEDERAL OR STATE
AGENCY PURSUANT TO A SIMILAR WHISTLEBLOWER PROGRAM.
 
8. VACATIONS; LEAVE
 
8.1. The Employee shall be entitled to an aggregate of six (6) weeks of vacation
time per annum during the Term. Any vacation time not used by the end of the
Term shall be forfeited without compensation. In addition, the Employee shall
not be entitled to carry over or use any vacation time that is unused as of the
end of the Term. Further, the Employee shall be entitled to the number of sick,
personal, family and other days off during the Term as set forth in KICO’s
employee handbook.
 
9. PARTICIPATION IN EMPLOYEE BENEFIT PLANS; RESTRICTED STOCK GRANT
 
9.1. The Employee shall be accorded the right to participate in and receive
benefits under and in accordance with the provisions of any pension, profit
sharing, insurance, medical and dental insurance or reimbursement (with family
coverage) or other plan or program of the Company or KICO, either in existence
as of the Effective Date or thereafter adopted for the benefit generally of its
executive employees. Additionally, in the event of termination of the Employee's
employment by the Company without Cause, or by the Employee for Good Reason, the
Company or KICO shall continue to provide to the Employee health, dental, and
vision insurance coverage at no cost to the Employee (with family coverage)
until the Expiration Date or such time as the Employee becomes eligible for
similar coverage, whichever is sooner.
 
9.2. In the event the Company elects to discontinue any term life insurance
policy purchased by it during the Term with respect to the Employee, prior to
any such discontinuance and/or in the event the Employee’s employment with the
Company ceases for any reason, the Employee shall be offered the opportunity to
have such policy transferred to him without cost, it being understood that the
Employee shall be responsible for the payment of any and all premiums thereafter
due.
 
9.3. Concurrently herewith and annually thereafter, as outlined in Exhibit A and
pursuant to the Company’s 2014 Equity Participation Plan and a Stock Grant
Agreement of even date between the Company and the Employee, the Company is
granting and will grant to the Employee shares of restricted common stock of the
Company in an amount equal to the aggregate market value indicated in Exhibit A
based on the closing share price on the day granted. Such shares are to vest in
three (3) equal annual installments commencing one (1) year from the date of the
grant or according to such modified vesting as outlined in and subject to the
provisions of the Stock Grant Agreement.
 
10. SERVICE AS OFFICER AND DIRECTOR
 
10.1. During the Term, the Employee shall, if elected or appointed, serve as (a)
an officer of the Company and/or any subsidiaries of the Company in existence or
hereafter created or acquired and (b) a director of the Company and/or any such
subsidiaries of the Company in existence or hereafter created or acquired, in
each case without any additional compensation for such services. During the Term
the Company shall maintain in effect a directors and officers liability
insurance policy of not less than $10 million in coverage limits, and the
Company will include the Employee therein as a named insured.
 
11. EARLIER TERMINATION
 
11.1. The Employee’s employment hereunder (a) shall automatically terminate upon
his death, (b) may terminate at any time during the Term at the option of the
Company upon written notice to the Employee for Cause or without Cause, (c) may
terminate at any time during the Term at the option of the Employee upon written
notice to the Company for Good Reason or without Good Reason and (d) may
terminate at the option of the Company in the event the Employee becomes
Disabled, as provided for in Article 6.
 
11.2. As used in this Agreement, “Cause” shall mean (a) the Employee’s
conviction by a court of competent jurisdiction of the commission of any act in
the performance of his duties constituting common law fraud or a felony, (b) the
Employee’s commission of any act involving moral turpitude which the Board
reasonably believes may have a material adverse effect on the Company and its
subsidiaries taken as a whole (“Material Adverse Effect”), (c) any
misrepresentation by the Employee (including, without limitation, a breach of
any representation set forth in Section 13.1 hereof) which the Board reasonably
believes may have a Material Adverse Effect, (d) any breach of any material
covenant on the Employee’s part herein set forth (which breach, if curable, is
not cured by the Employee within thirty (30) days of the Employee’s receipt of
written notice thereof from the Company), or (e) the Employee’s engagement in
gross negligence or willful misconduct which the Board reasonably believes may
have a Material Adverse Effect. The parties agree that the term “Material
Adverse Effect” includes the loss or suspension of any license for the Company
or KICO to operate or any disqualification or suspension for the Employee to
serve as an officer or director thereof under applicable law. No act or failure
to act by the Executive shall be considered “Cause” if the Executive’s act or
failure to act was based on authority or express direction given by the Chairman
or the advice of counsel for the Company.
 
11.3. As used in this Agreement, “Good Reason” shall mean (a) any breach of any
material obligation on the Company’s part (which breach, if curable, is not
cured by the Company within thirty (30) days of the Company’s receipt of written
notice thereof from the Employee), (b) a material diminution in the Employee’s
duties and responsibilities (other than following an event constituting Cause)
in his capacity as President and Chief Executive Officer of the Company, (c) a
change in the Employee's current reporting structure (other than following an
event constituting Cause), or (d) a decrease in the compensation payable to the
Employee from the compensation payable pursuant to this Agreement.
 
11.4. In the event of the termination of the Employee’s employment by the
Company for Cause or by the Employee without Good Reason, the Company shall have
no further obligations to the Employee, and the Employee shall be entitled to no
further compensation from the Company, except for any pro-rata amounts due to
the Employee at such date of termination, as provided for in Section 4.2 hereof
and as set forth in Section 11.5 hereof. In the event of the termination of the
Employee’s employment by the Company for Cause or by the Employee without Good
Reason, the amount to be paid to the Employee pursuant to this Section 11.4
shall constitute the sole and exclusive remedy of the Employee, and the Employee
shall not be entitled to any other or further compensation, rights or benefits
hereunder or otherwise, except as specifically provided in the concurrently
executed Stock Grant Agreement or any other written agreement subsequently
entered into between the parties.
 
11.5. In the event of the termination of the Employee’s employment as the result
of Retirement: (a) the Company shall have no further obligation as to Base
Salary to the Employee for the remainder of the Term after the termination date;
(b) the Company shall pay to the Employee any outstanding bonus not already paid
to the Employee together with a pro-rata share of the bonus relating to the year
in which the termination occurs (no later than 2-1/2 months after the end of
such year), based on the portion of the year completed through the termination
date and shall have no further obligation to award bonus payments in respect of
the remaining years in the Term or any other period; (c) the Company shall have
no obligation to award the stock grants scheduled in Exhibit A in respect of the
remaining years in the Term or any other period, if any; and (d) all stock
grants previously granted to Employee by the time of Employee’s termination of
employment will continue to vest according to their original schedule as if the
Employee were still employed by the Company. For purposes of this agreement,
“Retirement” shall mean an event whereby the Employee conveys his intent to
retire to the Board in writing at least six months prior to his expected
termination date, Employee retires (terminates employment) on or about such
expected termination date or on such other date that is mutually agreed between
the Employee and the Board, and Employee covenants at or preceding the time of
his termination (including through the execution of documentation prepared by
the Company for this sole purpose at such time) that he shall not accept any
operating executive role with another property and casualty insurance company
for a period of three years following his separation from the Company.
 
11.6. In the event of the termination of the Employee’s employment by the
Company without Cause or by the Employee for Good Reason, as severance, the
Employee shall be entitled to receive the compensation to which he would have
been entitled until the expiration of the Term pursuant to Section 4.2. The
compensation payable pursuant to this Section 11.6 shall be payable to the
Employee in accordance with the Company’s standard payroll practices as if his
employment had continued. The amount to be paid to the Employee pursuant to this
Section 11.6 shall constitute the sole and exclusive remedy of the Employee, and
the Employee shall not be entitled to any other or further compensation, rights
or benefits hereunder or otherwise, except as specifically provided in the
concurrently executed Stock Grant Agreement or any other written agreement
subsequently entered into between the parties.
 
11.7. In order to protect the Employee against the possible consequences and
uncertainties of a Change of Control of the Company and thereby induce the
Employee to remain in the employ of the Company, the Company agrees that:
 
11.7.0.1) If, during the Term, the Employee’s employment is terminated within
eighteen (18) months subsequent to a Change of Control by the Company other than
for Cause or by the Employee for Good Reason, the Company shall pay to the
Employee an amount in cash equal to one and one-half (1.5) times the Base Salary
plus Bonus (as reduced pursuant to Section 4.2) (the “Change of Control
Payment”). The Change of Control Payment shall be payable in one lump sum
payment within ten (10) days following the date of termination of employment. In
addition, in such event, the Company shall continue to pay for the Employee's
health insurance premiums, including family coverage, for the remainder of the
Term (provided that the cost of such premiums shall be reported as income to the
Employee to the extent necessary to enable the health plan to continue to
satisfy applicable nondiscrimination requirements applicable to group health
plans, as determined in good faith by the Company). The Change of Control
Payment shall be in lieu of the amount payable to the Employee pursuant to
Section 11.6 hereof. The amount to be paid to the Employee pursuant to this
Section 11.7 shall constitute the sole and exclusive remedy of the Employee, and
the Employee shall not be entitled to any other or further compensation, rights
or benefits hereunder or otherwise, except as specifically provided in the
concurrently executed Stock Grant Agreement or any other written agreement
subsequently entered into between the parties.
 
11.7.0.2) As used in this Section 11.7, a “Change of Control” shall be deemed to
have occurred if:
 
() any “person” or “group of persons” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
(other than the Employee or any “group of persons” that includes the Employee),
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
1934 Act), directly or indirectly, of securities of the Company representing
more than twenty-five percent (25%) of the Company’s then outstanding securities
having the right to vote on the election of directors (“Voting Securities”);
 
(i) any person or group of persons (other than persons whose Voting Securities
of the Company would be excluded under clause (i) above) becomes the beneficial
owner, directly or indirectly, of securities representing a majority of the then
outstanding securities of the Company having the right to vote on the election
of directors;
(ii) when individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
(iii) the Company consummates a reorganization, merger or consolidation of KINS,
with respect to which in each case all or substantially all of the Persons who
were the beneficial owners of the Voting Securities of the Company immediately
prior to such reorganization, merger or consolidation do not, following such
reorganization, merger or consolidation, beneficially own, directly and
indirectly, more than 50% of the then combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other Person resulting from such reorganization,
merger of consolidation;
 
(iv) the Company consummates a reorganization, merger or consolidation of the
Company, with respect to which in each case the Company does not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 50% of the then combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other Person resulting from such organization ,
merger or consolidation; or
 
(v) the Company consummates the sale or other disposition of all or
substantially all of the assets of the Company.
 
Notwithstanding the foregoing, no transaction or event shall constitute a Change
of Control hereunder unless such transaction or event also constitutes a change
in ownership or effective control of the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v) or (vi)(A)(2).
 
11.8. In the event of the death of the Employee during the Term, as liquidated
damages, the Employee’s estate (the “Estate”) shall be entitled to receive the
Base Salary to which the Employee is entitled until the date of death of the
Employee pursuant to Section 4.2. The amount to be paid to the Estate pursuant
to this Section 11.8 shall constitute the sole and exclusive remedy of the
Estate and any beneficiaries thereof, and neither the Estate nor any
beneficiaries thereof shall be entitled to any other or further compensation,
rights or benefits hereunder or otherwise, including pursuant to this Article 11
other than as provided in the concurrently executed Stock Grant Agreement.
 
11.9. The termination or expiration of this Agreement shall not affect the
continuing operation and effect of Article 7 hereof, which shall continue in
full force and effect according to its terms. In addition, the termination or
expiration of this Agreement will not result in a termination or waiver of any
rights and remedies that the Company may have under this Agreement and
applicable law.
 
12. INJUNCTIVE RELIEF; REMEDIES
 
12.1. The Employee acknowledges and agrees that, in the event he shall violate
or threaten to violate any of the restrictions of Article 3 or 7 hereof, the
Company will be without an adequate remedy at law and will therefore be entitled
to enforce such restrictions by temporary or permanent injunctive or mandatory
relief in any court of competent jurisdiction without the necessity of proving
monetary damages.
 
12.2. The Employee agrees further that the Company shall have the following
additional rights and remedies:
 
(i) the right and remedy to require the Employee to account for and pay over to
the Company all monies and other consideration derived or received by him as the
result of any transactions determined by an arbitrator or a court of competent
jurisdiction to be a breach of any of the provisions of Section 7.1, and the
Employee hereby agrees to account for and pay over such monies and other
consideration to the Company; and
 
(ii) the right to recover attorneys’ fees incurred in any action or proceeding
in which it seeks to enforce its rights under Article 7 hereof and is successful
on any grounds; provided, however, that, in the event the Employee is the
prevailing party in any such action or proceeding, the Company will pay to the
Employee all reasonable attorneys’ fees and costs incurred by the Employee in
defending such action or proceeding.
 
12.3. Each of the rights and remedies enumerated above shall be independent of
the other, and shall be severally enforceable, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity.
 
13. NO RESTRICTIONS
 
13.1. The Employee hereby represents that neither the execution of this
Agreement nor his performance hereunder will (a) violate, conflict with or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under
the terms, conditions or provisions of any contract, agreement or other
instrument or obligation to which the Employee is a party, or by which he may be
bound, or (b) violate any order, judgment, writ, injunction or decree applicable
to the Employee. In the event of a breach hereof, in addition to the Company’s
right to terminate this Agreement, the Employee shall indemnify the Company and
hold it harmless from and against any and all claims, losses, liabilities, costs
and expenses (including reasonable attorneys’ fees) incurred or suffered in
connection with or as a result of the Company’s entering into this Agreement or
employing the Employee hereunder.
 
14. ARBITRATION
 
14.1. Except with regard to Section 12.1 hereof and any other matters that are
not a proper subject of arbitration, all disputes between the parties hereto
concerning the performance, breach, construction or interpretation of this
Agreement or any portion thereof, or in any manner arising out of this Agreement
or the performance thereof, shall be submitted to binding arbitration, in
accordance with the rules of the American Arbitration Association. The
arbitration proceeding shall take place at a mutually agreeable location in
Nassau County, New York or such other location as agreed to by the parties.
 
14.2. The award rendered by the arbitrator shall be final, binding and
conclusive, shall be specifically enforceable, and judgment may be entered upon
it in accordance with applicable law in an appropriate court in the State of New
York, with no right of appeal therefrom.
 
14.3. Each party shall pay its or his own expenses of arbitration, and the
expenses of the arbitrator and the arbitration proceeding shall be equally
shared; provided, however, that, if, in the opinion of the arbitrator (or a
majority of the arbitrators if more than one), any claim or defense was
unreasonable, the arbitrator(s) may assess, as part of their award, all or any
part of the arbitration expenses of the other party (including reasonable
attorneys’ fees) and of the arbitrator(s) and the arbitration proceeding against
the party raising such unreasonable claim or defense; provided, further, that,
if the arbitration proceeding relates to the issue of Cause for termination of
employment, (a) if, in the opinion of the arbitrator (or a majority of the
arbitrators if more than one), Cause existed, the arbitrator(s) shall assess, as
part of their award, all of the arbitration expenses of the Company (including
reasonable attorneys’ fees) and of the arbitrator(s) and the arbitration
proceeding against the Employee or (b) if, in the opinion of the arbitrator (or
a majority of the arbitrators if more than one), Cause did not exist, the
arbitrator(s) shall assess, as part of their award, all of the arbitration
expenses of the Employee (including reasonable attorneys’ fees) and of the
arbitrator(s) and the arbitration proceeding against the Company.
 
15. CODE SECTIONS 409A, 280G AND 4999.
 
15.1. The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code (together with the regulations
and guidance promulgated thereunder, “Code Section 409A”), and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the parties hereto of the applicable
provision without violating the provisions of Code Section 409A. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Employee by Code Section 409A as a result of
the Company’s compliance with the terms of this Agreement.
 
15.2. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits constituting deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination of
employment is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a termination of employment or like terms shall mean “separation
from service.” If the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six (6)
month period measured from the date of such “separation from service” of the
Employee, and (ii) the date of the Employee’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 15.2 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified herein.
 
15.3. All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Employee (provided that if any such
reimbursements constitute taxable income to the Employee, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.
 
15.4. For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within sixty (60) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.
 
15.5. In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.
 
15.6. Notwithstanding any other provisions of this Agreement to the contrary, in
the event that any payments or benefits received or to be received by the
Employee in connection with the Employee’s employment with the Company (or
termination thereof) would subject the Employee to the excise tax imposed under
Section 280G or 4999 of the Code (the “Excise Tax”), and, if the net-after tax
amount (taking into account all applicable taxes payable by the Employee,
including any Excise Tax) that the Employee would receive with respect to such
payments or benefits does not exceed the net-after tax amount the Employee would
receive if the amount of such payment and benefits were reduced to the maximum
amount which could otherwise be payable to the Employee without the imposition
of the Excise Tax, then, to the extent necessary to eliminate the imposition of
the Excise Tax, (i) such cash payments and benefits shall first be reduced (if
necessary, to zero) and (ii) all other non-cash payments and benefits shall next
be reduced. The determination of whether any reduction in such payments or
benefits to be provided under this Agreement or otherwise is required pursuant
to the preceding sentence will be made at the expense of the Company by
independent accountants or benefits consultants selected by the Company, and the
Employee shall have the right to review such determination.
 
16. ASSIGNMENT
 
16.1. This Agreement, as it relates to the employment of the Employee, is a
personal contract and the rights and interests of the Employee hereunder may not
be sold, transferred, assigned, pledged or hypothecated.
 
17. NOTICES
 
17.1. Any notice required or permitted to be given pursuant to this Agreement
shall be deemed to have been duly given when delivered by hand or sent by
certified or registered mail, return receipt requested and postage prepaid,
overnight mail or courier, e-mail, or fax as follows:
 
If to the Employee:
 
212 Third Street
Milford, PA 18337
Dale.thatcher@atherstonepartners.com
 
with a copy to:
 
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
Attention: Eric Hoffman, Esq.
Eric.hoffman@sidley.com
Fax Number: (212) 839-5599
 
If to the Company:
 
c/o William Yankus
Chairman, Compensation Committee
10 Pheasant Hill Road
Farmington, Connecticut 06032
wyankus@comcast.net
 
or at such other address as any party shall designate by notice to the other
party given in accordance with this Section 17.1.
 
18. GOVERNING LAW
 
18.1. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in New York without regard to conflicts of laws
principles.
 
19. WAIVER OF BREACH; PARTIAL INVALIDITY
 
19.1. The waiver by either party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach. If any
provision, or part thereof, of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and not in any way affect or render invalid or unenforceable any other
provisions of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction or arbitrators, as the case may be, are
authorized to so reform such invalid or unenforceable provision, or part
thereof, so that it would be valid, legal and enforceable to the fullest extent
permitted by applicable law.
 
20. ENTIRE AGREEMENT; AMENDMENT
 
20.1. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and there are no representations,
warranties or commitments except as set forth herein; provided, however, that
Employee’s existing Employment Agreement dated as of March 14, 2018 (the “Prior
Agreement”) shall continue to govern the terms and conditions of Employee’s
employment until the Effective Date. As of the Effective Date, this Agreement
will supersede the terms of the Prior Agreement in all respects and the Prior
Agreement will have no further force and effect. This Agreement supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral, of the parties hereto relating to the subject matter hereof. This
Agreement may be amended, and any provision hereof waived, only by a writing
executed by the party sought to be charged. No amendment or waiver on the part
of the Company shall be valid unless approved by its Board.
 
21. COUNTERPARTS
 
21.1. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
 
22. FACSIMILE AND EMAIL SIGNATURES
 
22.1. Signatures hereon which are transmitted via facsimile or email shall be
deemed original signatures.
 
23. EXPENSES
 
23.1. The Company agrees to pay the reasonable fees and expenses of legal
counsel and a compensation consultant incurred by the Employee in connection
with the drafting and negotiation of this Agreement; provided, however, that the
amount payable pursuant to this Section 23.1 shall not exceed $5,000 and shall
be paid upon presentation of documentation reasonably satisfactory to the
Company and shall be paid no later than December 31, 2018.
 
23.2. In addition to the right to indemnification conferred in Article
Thirteenth of the Restated Certificate of Incorporation of the Company, as
amended (the “Certificate of Incorporation”), and Article VII, Section 7 of the
By-Laws of the Company, as amended (the “By-Laws”), the Employee shall have the
right to have his expenses (including reasonable attorneys’ fees) incurred in
defending any action or proceeding as to which the Employee is entitled to be
indemnified in advance of its final disposition advanced and paid promptly as
set forth below upon incurring such expenses; provided, however, that an
advancement of expenses incurred by the Employee shall be made only upon
delivery to the Company of an undertaking by the Employee to repay all amounts
so advanced if it shall ultimately be determined by final judicial decision from
which there is no further right to appeal that the Employee is not entitled to
be indemnified for such expenses under the Certificate of Incorporation or the
By-Laws. The Company shall make advance payments of such expenses (including
reasonable attorneys' fees) incurred within thirty (30) days of the Employee’s
presentation of an invoice for such expenses.
 
24. CONSTRUCTION
 
24.1. All references in this Agreement to “includes” and “including” shall be
construed to include the words “without limitation.”
 
25. REPRESENTATION BY COUNSEL; INTERPRETATION
 
25.1. The Employee acknowledges that he has been represented by counsel in
connection with this Agreement. Accordingly, any rule of law or any legal
decision that would require the interpretation of any claimed ambiguities in
this Agreement against the party that drafted it has no application and is
expressly waived by the Employee. The provisions of this Agreement shall be
interpreted in a reasonable manner to give effect to the intent of the parties
hereto.
 
26. HEADINGS
 
26.1. The headings and captions under articles and sections of this Agreement
are for convenience of reference only and do not in any way modify, interpret or
construe the intent of the parties or affect any of the provisions of this
Agreement.
 
[Remainder of page intentionally left blank. Exhibit A and signature page
follow.]
 
 
 
730284723.2

 
 
Exhibit A1
 
 
 
2019                                           
2020                                           
2021
 
Base Salary                                                       
500,000                                 
630,000                                 
630,000
 
Bonus (estimated)                                                       
303,463                                 
320,811                                 
509,434
 
RSA                                                       
750,000                       
1,250,000                                            
1,500,000
 
 
 
 
 
[Remainder of page intentionally left blank. Signature page follows.]
 
1 KICO will pay 70% of the Base Salary and Bonus and KINS will pay 30% of the
Base Salary and Bonus.
 
730284723.2

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year above written.
 
KINGSTONE COMPANIES, INC.
 
 
By:                                                                 
      William Yankus
      Chair, Compensation Committee
 
 
 
Dale A. Thatcher
President and Chief Executive Officer
 
 
730284723.2
